


Exhibit 10.3

 

Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as *.  A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

AMENDED AND RESTATED LICENSE AGREEMENT

 

THIS AMENDED AND RESTATED LICENSE AGREEMENT, dated as of December 31, 2007 (this
“Agreement”), is entered into by and between AnorMED Corporation (as successor
in interest to AnorMED, Inc.), a company incorporated in Canada and its
Affiliates (“AnorMED”) and Callisto Pharmaceuticals, Inc., a company organized
under the laws of Delaware and its Affiliates (“Callisto”).

 

RECITALS

 

A.                                   Johnson Matthey Public Limited Company, an
English corporation (“JM”), and SmithKline Beecham Corporation, a Pennsylvania
corporation (“SKB”), entered into a Cooperative Research and Assignment
Agreement, dated as of January 11 1990 (the “Cooperative Agreement”) for a joint
research program regarding the synthesis of certain non-metal compounds.

 

B.                                     JM and AnorMED entered into an Asset
Transfer Agreement, dated as of June 28, 1996, whereby JM assigned to AnorMED
all of its right, title, and interest in the Cooperative Agreement, including
valuable patent rights, technical data and information relating to the compound
Atiprimod (a/k/a Azaspiranes).

 

C.                                     By letter dated November 4, 1996, SKB
terminated the Cooperative Agreement and assigned to AnorMED all of its right,
title, and interest in the Cooperative Agreement, including valuable patent
rights, technical data and information relating to the compound Atiprimod (a/k/a
Azaspiranes).

 

D.                                    Pursuant to a license agreement by and
between AnorMED and Synergy Pharmaceuticals, Inc. (“Synergy”) dated as of
August 28, 2002, as amended by Amendment No. 1 to License Agreement dated as of
May 23, 2003 and Amendment No. 2 to License Agreement dated as of July 8, 2004
(the “Original License”), AnorMED licensed to Synergy certain patent rights
related to Atiprimod (a/k/a Azaspiranes) and one patent application (the
“Jointly owned patent application”).

 

E.                                      Synergy is now a wholly-owned subsidiary
of Callisto.

 

F.                                      AnorMED is now a wholly-owned subsidiary
of Genzyme Corporation.

 

G.                                     The Parties wish to amend and restate the
terms of the Original License as set forth herein.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, the parties agree as follows:

 


1.                                      DEFINITIONS


 

As used herein:

 

“Affiliate” shall mean any company or other business entity controlled by,
controlling or under common control with a party, control being presumed if
there is direct or indirect ownership of at least thirty-three and one-third
percent (33 1/3%) (or, if less, the maximum permitted by applicable law) of the
voting stock, equity or income interest.

 

“Net Sales” shall mean the gross invoiced amount for Final Product sold or
otherwise transferred by Callisto, its Affiliates or its sublicensees less
customary deductions taken in accordance with U.S. generally accepted accounting
principles, including:

 

(a)                                  any trade, cash or quantity discounts
actually allowed;

 

(b)                                 credits or allowances actually granted upon
claims, rejections, returns or retroactive price adjustments of Final Product
and deductions for bad accounts; and

 

(c)                                  customs duties and taxes based on gross
sales included in and separately stated on the invoice, as adjusted for rebates
and refunds (but not including taxes assessed on income).

 

Any final Product sold or otherwise transferred in other than an arm’s-length
transaction or for other property (e.g., barter) shall be deemed invoiced at its
fair market price in the country of sale or transfer.  “Net Sales” shall exclude
(i) the transfer of free samples of Final Product and, prior to marketing,
clinical trial materials and (ii) sales or transfers of Final Product among
Callisto, its Affiliates and its sublicensees unless the receiving party is the
consumer or user of the Final Product; however, the resale or retransfer of such
Final Product to a third party shall be included in “Net Sales.”

 

“Final Product” shall mean any pharmaceutical composition approved for sale as a
drug in a country in the Territory by the appropriate agency or governmental
body in dosage form that contains a Licensed Compound and that is packaged and
labeled for sale to the ultimate customer for use in the Licensed Field.

 

“First Commercial Sale” shall mean the first arm’s length transaction, transfer
or disposition for value to a Third Party of a Final Product by or on behalf of
Callisto or its Affiliates or sublicensees in the Territory.

 

“Licensed Compound” shall mean Atiprimod (a/k/a Azaspiranes) and any analogs or
derivatives described in the Patent Rights.

 

“Licensed Field” shall mean the diagnosis, treatment and prevention of disease
in humans.

 

--------------------------------------------------------------------------------


 

“Patent Rights” shall mean AnorMED’s interest in all the patents and patent
applications set forth in Exhibit A attached hereto, together with all
divisionals, extensions, reissues, substitutions, renewals, continuations and
foreign counterparts thereof (including European Supplementary Protection
Certificates) and patents issuing thereon.

 

“Royalty Term” shall mean the period commencing upon the First Commercial Sale
and ending upon the later of (i) seven (7) years after First Commercial Sale or
(ii) such time as there is no Valid Claim included in the Patent Rights in the
Territory.

 

“Territory” shall mean all countries of the world.

 

“Valid Claim” shall mean either (a) claim of an issued and unexpired patent
included in the Patent Rights that has not been held unenforceable, unpatentable
or invalid in a decision of a court or other governmental agency of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal, and
which has not been admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise or (b) a claim of a pending patent application included
in the Patent Rights that has not been cancelled, withdrawn, abandoned or
rejected in a decision of a court or other governmental agency of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal;
provided, that no more than eight (8) years has passed since the filing date of
such patent application.

 


2.                                      GRANT OF RIGHTS


 


2.1                               PATENT LICENSE


 

Subject to the terms of this Agreement, AnorMED hereby grants to Callisto an
exclusive, royalty-bearing, sublicensable license under the Patent Rights to
develop, make, have made, manufacture, have manufactured, use, have used, sell,
offer to sell, import and export Final Product in the Territory for the Licensed
Field, including the right to manufacture or have manufactured Licensed Compound
for such Final Product.  Callisto shall not use the Patent Rights for any
purpose other than that described in the preceding sentence.

 


2.2                               SUBLICENSING BY CALLISTO


 


(A)                                        CALLISTO MAY SUBLICENSE ITS RIGHTS
GRANTED PURSUANT TO SECTION 2.1.  IF CALLISTO SUBLICENSES ITS RIGHTS PURSUANT TO
SECTION 2.1 TO ONE OR MORE THIRD PARTIES THAT ARE NOT AN AFFILIATE OF CALLISTO
AT THE TIME OF SUCH SUBLICENSING (A “QUALIFYING SUBLICENSEE”), THE ROYALTIES DUE
TO ANORMED FROM THE QUALIFYING SUBLICENSEE SHALL BE THE SAME AS THOSE SET FORTH
IN THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, CALLISTO REMAINS FULLY
RESPONSIBLE FOR ENSURING THAT THE ROYALTY AMOUNTS OWED TO ANORMED HEREUNDER ARE
PAID TO ANORMED.


 


(B)                                       EACH SUBLICENSE SHALL BE SUBJECT TO
AND CONSISTENT WITH THE TERMS OF THIS AGREEMENT. CALLISTO SHALL PROMPTLY INFORM
ANORMED OF THE EXECUTION, SCOPE, AMENDMENT OF SCOPE, AND TERMINATION OF EACH
SUBLICENSE AND THE NAME AND ADDRESS OF EACH SUBLICENSEE.  IN THE EVENT THAT THIS
AGREEMENT IS TERMINATED, AT THE REQUEST OF ANY QUALIFYING SUBLICENSEE NOT IN
MATERIAL DEFAULT OF ITS OBLIGATIONS UNDER ITS SUBLICENSE, ANORMED SHALL ENTER
INTO A DIRECT LICENSE WITH SUCH QUALIFYING SUBLICENSEE ON THE SAME TERMS AS THE
RELEVANT SUBLICENSE.

 

--------------------------------------------------------------------------------



 


3.                                      UPFRONT PAYMENT AND ROYALTIES


 


3.1                               UPFRONT PAYMENT


 

In partial consideration of the rights granted herein, Callisto agrees to pay to
AnorMED a total of * Dollars ($*) payable as follows: * Dollars ($*) to be paid
within thirty (30) days after the date of this Agreement (the “First Payment”)
and the remaining * ($*) to be paid within one hundred twenty (120) days after
the date the First Payment is due

 


3.2                               ROYALTY


 

In partial consideration of the license granted herein and the use of AnorMED’s
technical information and know-how in the development of Licensed Product, for
any calendar year in which aggregate annual Net Sales of Final Products in the
Territory exceed * Dollars ($*), Callisto shall pay to AnorMED a royalty equal
to * percent (*%) of all Net Sales of Final Product(s) in the Territory in
excess of * Dollars ($*) for all Final Products covered by a Valid Claim
included in the Patent Rights in the Territory during the Royalty Term;
provided, however, that, if a Final Product is not covered by a Valid Claim
included in the Patent Rights or after a Final Product ceases to be covered by a
Valid Claim included in the Patent Rights, Callisto shall pay to AnorMED a
royalty equal to * percent (*%) of Net Sales of such Final Product in the
Territory during the Royalty Term.

 


3.3                               PAYMENT; REPORTS


 

Beginning after First Commercial Sale, royalties shall be paid to AnorMED within
thirty (30) days after the end of each calendar quarter by wire transfer to an
account designated by AnorMED.  With each payment, Callisto shall provide
AnorMED with a written report of (a) Net Sales (in local foreign currency and
United States dollars, with applicable exchange rates pursuant to Section 3.4
noted) and the number of units sold during each month of such calendar quarter
for each Final Product by country and (b) a calculation of the royalties due
thereon and aggregate royalties due.

 


3.4                               CURRENCY CONVERSION


 

Royalties shall be calculated and paid in United States dollars.  For the
purpose of computing the Net Sales made in a currency other than United States
dollars, Callisto shall convert such currency from local currency to United
States dollars on a monthly basis using the average of the relevant exchange
rate published by The Wall Street Journal for the first five (5) days of the
relevant month or, if previously approved in writing by Genzyme, such other
method as is used by Callisto in the ordinary course.

 


3.5                               BOOKS AND RECORDS


 

Callisto shall keep, or cause to be kept, accurate books and records in
sufficient detail to verify the calculation of royalties and the reports given
hereunder and shall retain such books and records at its principal place of
business for at least five (5) years after the end of the fiscal year to which
they pertain.  AnorMED shall have the right, at its expense and not more
frequently than once per calendar year, to have its accountants and/or auditors
examine, during normal

 

--------------------------------------------------------------------------------


 

business hours, the books and records of Callisto, its Affiliates and its
sublicensees relating to the calculation of royalties and reports given
hereunder for any period during which Callisto is to keep the books and
records.  If such examination discovers an error in excess of five percent (5%)
for the period under review, Callisto shall reimburse AnorMED for its reasonable
costs of examination.

 


4.                                      WITHHOLDING


 

If applicable law requires the withholding of taxes on amounts paid to AnorMED
hereunder, Callisto will have the right to withhold such taxes; provided that
Callisto shall pay the amount withheld to the proper taxing authority on behalf
of AnorMED and shall promptly secure and send to AnorMED proof evidencing the
payment of such taxes.  Callisto agrees to assist AnorMED in claiming exemption
under any applicable income tax treaty from any such withholding.

 


5.                                      DILIGENCE


 


5.1                               RESPONSIBILITIES


 

Callisto shall be responsible, at its sole expense, for all development and
commercialization activities related to Licensed Compound and Final Product,
including, but not limited to, preclinical development, clinical trials,
regulatory strategy, and applications for regulatory approval, manufacturing,
marketing and sales.

 


5.2                               EFFORTS


 

Callisto shall use commercially reasonable and diligent efforts to develop,
register, manufacture, promote, market, distribute and sell Final Product for
the Licensed Field within the Territory.

 


5.3                               REPORTS


 

In order to inform AnorMED of the progress of the Atiprimod (a/k/a Azaspiranes)
project, Callisto shall submit to AnorMED, during the term of this Agreement, a
brief written report within three (3) months after the end of each calendar year
which covers the results achieved, the problems encountered and other pertinent
information relating to the development and manufacturing of Final Product.  In
addition, Callisto shall report all material events relating to Licensed Product
promptly following their occurrence.

 


6.                                      CONFIDENTIALITY; PRESS RELEASES


 


6.1                               CONFIDENTIAL INFORMATION


 

Except as otherwise provided in this Article 6, during the term of this
Agreement and for a period of five (5) years thereafter, each party shall keep
confidential and not disclose or use (except as contemplated by this Agreement)
any proprietary or confidential information received from the other party,
including any exchanged under the Original Agreement.  This restriction shall
not apply to any information to the extent it (a) is already known to the
recipient at the time

 

--------------------------------------------------------------------------------


 

of disclosure (as may be verified by the recipient’s contemporaneous written
records), (b) is or becomes public knowledge through no fault of the recipient,
(c) is received without an obligation of confidentiality from a third party
having the lawful right to disclose same, or (d) was independently developed or
discovered by the recipient without the use of the information disclosed by the
disclosing party (as may be verified by the recipient’s contemporaneous written
records.

 


6.2                               AUTHORIZED DISCLOSURE


 

Each party may disclose information received from the other party (a) to third
parties under terms and conditions reasonably similar to those set forth in this
Article 6, for consulting, manufacturing, development, sublicensing, external
testing and marketing trials with respect to Licensed Compound or Final Product
or an investment in a party’s capital stock and (b) to the extent such
disclosure is reasonably necessary, in connection with submissions to regulatory
authorities for purposes of this Agreement, filing or prosecuting patent
applications contemplated under this Agreement, prosecuting or defending
litigation, complying with applicable governmental regulations or conducting
preclinical or clinical trials of Licensed Compound or Final Product; provided,
however, that in the event of any proposed disclosure described in clause (b),
the disclosing party will use its reasonable efforts to secure confidential
treatment of the information to be disclosed.

 


7.                                      ANORMED PATENTS


 


7.1                               PROSECUTION


 

Callisto shall be fully responsible for diligently prosecuting and taking
reasonable steps required for maintaining in full force and effect and defending
the Patent Rights in the Licensed Field and Territory.  Maintaining the Patent
Rights includes, for example, directing outside counsel concerning responses to
official actions and other acts of patent prosecution, directing the payment of
annuity fees, maintenance fees, and the like.  Defending the Patent Rights
includes, for example, interference, opposition, and reexamination proceedings
pertaining to patent applications or patents. All costs incurred up to the date
of this Agreement and all costs after the date of this Agreement, including, but
not limited to, outside counsel fees and expenses, foreign agent fees and
expenses, translation, filing, maintenance and annuity fees as so forth and all
costs in connection therewith, shall be the responsibility of Callisto.  To the
extent AnorMED is directly billed for and pays any of the foregoing costs,
Callisto shall reimburse AnorMED for such costs within thirty (30) days of
receipt of an invoice (including the original invoice) and proof of payment from
AnorMED.  If Callisto shall elect not to prosecute, maintain or defend any
Patent Rights in any country in the Territory, AnorMED shall be entitled to do
so at its expense and Callisto agrees, without charge, to render such reasonable
assistance, execute any documents and do such other acts as may be reasonably
necessary in connection with the prosecution, maintenance or defense of any
Patent Rights as AnorMED may reasonably request. With respect to filings in the
FDA Orange Book (“Approved Drug Products with Therapeutic Equivalence
Evaluations”) and foreign equivalents for issued patents for a Licensed Compound
or Final Product, Callisto shall be solely responsible at its sole expense for
fulfilling its

 

--------------------------------------------------------------------------------


 

obligations under applicable law to list any applicable Patent Rights in a
timely manner and make all applicable filings regarding the Patent Rights
required to be filed by it under applicable law

 


7.2                               THIRD-PARTY INFRINGEMENT


 

Each party shall promptly notify the other party in writing of any alleged or
threatened infringement of a patent included in the Patent Rights.  Callisto
shall have the first right, but not the obligation, to take and control all
legal action necessary, at its sole expense, to enforce the Patent Rights
against any infringer in the Licensed Field and Territory that is or could be
adversely impacting its rights hereunder.  If, after sixty (60) days’ notice
from AnorMED to Callisto, Callisto has not brought a suit or action against such
infringer, then AnorMED shall, in its sole discretion, have the right to take
such legal action as it deems necessary or desirable, at its expense and
Callisto agrees that, if AnorMED takes the foregoing action, Callisto without
charge, will render such reasonable assistance, execute any documents and do
such other acts as may be reasonably necessary in such legal action as AnorMED
may reasonably request.  After reimbursing the parties for their out-of-pocket
costs from any recovery, including, but not limited to, reasonable attorneys’
fees, the balance of any recovery related to such infringement shall be split as
follows: fifty percent (50%) to Callisto and fifty percent (50%) to AnorMED.

 


7.3                               PATENT MARKINGS


 

Callisto shall cause all Final Product to be marked with applicable Patent
Rights in accordance with applicable patent laws.

 


8.                                      TRADEMARKS AND CORPORATE NAME


 

All trademarks (except the “AnorMED” and “Genzyme” mark) to be utilized by
Callisto and/or its Affiliates with Final Product under this Agreement shall be
owned by Callisto and/or its Affiliates.  Callisto will not use or reference
AnorMED’s, Genzyme’s or their Affiliates’ corporate name without the prior
written consent of AnorMED, which such consent may be withheld for any reason in
AnorMED’s sole discretion, unless required by law in which case the scope and
content of such use or reference will be mutually agreed to by the parties

 


9.                                      WARRANTIES; DISCLAIMER; LIMITATION OF
LIABILITY


 


9.1                               REPRESENTATIONS AND WARRANTIES OF THE PARTIES


 

Each party represents and warrants to the other party that (a) it has full
right, power, and authority to enter into this Agreement and to carry out the
provisions hereof and (b) it has all necessary corporate approvals for its
execution, delivery and performance of this Agreement.

 


9.2                               DISCLAIMER


 

EXCEPT FOR THE WARRANTIES SET FORTH IN SECTION 9.1, ANORMED MAKES NO OTHER
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE PATENT RIGHTS AND EXPRESSLY
DISCLAIMS ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF

 

--------------------------------------------------------------------------------


 

MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, PATENTABILITY AND
NONINFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OF OTHER PARTIES.

 


9.3                               LIMITATION OF LIABILITY


 


(A)                                        ANORMED SHALL HAVE NO LIABILITY
WHATSOEVER TO CALLISTO OR ANY OTHER PERSON OR THIRD PARTY UNDER EITHER THIS
AGREEMENT OR THE ORIGINAL AGREEMENT FOR OR ON ACCOUNT OF ANY INJURY, LOSS,
DAMAGE, OF ANY KIND OR NATURE, SUSTAINED BY, OR DAMAGE ASSESSED OR ASSERTED
AGAINST, OR ANY OTHER LIABILITY INCURRED BY OR IMPOSED UPON CALLISTO OR ANY
OTHER PERSON OR THIRD PARTY, ARISING OUT OF OR IN CONNECTION WITH OR RESULTING
FROM (I) CALLISTO’S DEVELOPMENT, MANUFACTURING OR COMMERCIALIZATION ACTIVITIES
(II) THE DEVELOPMENT, TESTING, PRODUCTION, MANUFACTURE, ADMINISTRATION, USE OR
SALE OF ANY LICENSED COMPOUND OR FINAL PRODUCT, OR THE PRACTICE OF THE PATENT
RIGHTS, OR (III) ANY ADVERTISING OR OTHER PROMOTIONAL ACTIVITIES WITH RESPECT TO
ANY OF THE FOREGOING.


 


(B)                                       IN NO EVENT SHALL ANORMED BE LIABLE
FOR ANY INCIDENTAL, SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES RESULTING FROM
ANY REASON WHATSOEVER.  THIS EXCLUSION APPLIES TO ALL LEGAL THEORIES UNDER WHICH
DAMAGES MAY BE SOUGHT.


 


10.                               INDEMNIFICATION


 

Callisto shall indemnify and defend and hold AnorMED, its officers, directors,
employees, agents, consultants and contractors and their respective successors,
heirs and assigns (the “Indemnified Parties”) harmless from and against any
third party claim, action, liability, damage, loss, cost or expense (including
reasonable attorneys’ fees and expenses of litigation) (“Loss”) arising from or
related to (a) Callisto’s activities, actions, or inactions under the Original
Agreement or the Agreement, (b) Callisto’s practice of the Patent Rights,
(c) the development, testing, production, manufacture, supply, promotion,
import, sale or use of any Licensed Product or Final Product (or any component
thereof) by Callisto or any Affiliate or sublicense under the Original Agreement
or this Agreement including, but not limited to, any personal injury or product
liability matters, or (d) any material breach of this Agreement by Callisto, or
(e) the gross negligence or willful misconduct on the part of Callisto or any
Affiliate or Sublicensee under the Original Agreement or this Agreement. 
AnorMED shall promptly notify Callisto of any such claim or action, allow
Callisto to control the defense of such claim or action and render all
reasonable assistance to Callisto in connection with defending such claim or
action.  Callisto shall secure and maintain insurance commensurate with its
obligations under this Article 10 and consistent with the reasonable standards
of the industry with respect to Final Product.  Callisto shall provide AnorMED
with evidence of such insurance coverage within ten (10) business days after the
date of this Agreement.

 


11.                               TERM AND TERMINATION


 


11.1                        EXPIRATION


 

Unless terminated earlier pursuant to Section 11.2, 11.3, or 11.4, this
Agreement shall expire upon the expiration of the Royalty Term.  Upon expiration
(but not earlier termination) of

 

--------------------------------------------------------------------------------


 

this Agreement, Callisto’s license pursuant to Section 2.1 shall become fully
paid-up, royalty-free and nonexclusive and shall survive.

 


11.2                        TERMINATION FOR CONVENIENCE


 

Callisto may terminate this Agreement for any reason or no reason on sixty (60)
days written notice to AnorMED.

 


11.3                        INSOLVENCY


 

If either party shall make an assignment for the benefit of creditors, or if
proceedings in voluntary or involuntary bankruptcy shall be instituted on behalf
of or against such party, or if a receiver or trustee of such party’s property
shall be appointed, the other party shall have the right to terminate this
Agreement at any time by written notice to the insolvent party.

 


11.4                        BREACH


 

Each party shall have the right to terminate this Agreement after appropriate
written notice to the other party in the event the other party is in material
breach of this Agreement (including failure to timely pay any amounts due
hereunder), unless the other party cures such breach within ninety (90) days (or
thirty (30) days in the case of failure to pay any amount due) after receipt of
notice from the other party; provided, however, that any such termination shall
not release either party from any obligations accrued prior thereto.

 


11.5                        INVENTORY OF FINAL PRODUCT


 

Callisto shall have a period of six (6) months following expiration or
termination of this Agreement to sell any Final Product held in inventory
remaining at the date of termination, subject to the payment of royalties in
accordance with Article 3.

 


11.6                        SURVIVAL


 

The rights and obligations of Articles 1, 3, 6, 9, 10 and 12 and Sections 11.1
(second sentence only), 11.5, 11.6 and any accrued obligations shall survive
termination or expiration of this Agreement.  All other rights and obligations
shall not survive termination or expiration.

 


12.                               MISCELLANEOUS


 


12.1                        ASSIGNMENT


 

Neither this Agreement nor any right or obligation arising hereunder may be
assigned or delegated in whole or in part by either party without the prior
written consent of the other party, except to an Affiliate, successor or a
purchaser of all or substantially all the assets of the party related to this
Agreement or to the other party in a merger, stock purchase or other similar
transaction.  Any assignment or delegation that is not exempted and that is
attempted without such consent shall be of no force or effect.  This Agreement
shall be binding on and inure to the benefit of the successors and permitted
assigns of the parties.

 

--------------------------------------------------------------------------------



 


12.2                        ENTIRE AGREEMENT; MODIFICATION


 

This Agreement constitutes the entire understanding between the parties hereto
with respect to the subject matter hereof and supersedes and cancels all prior
understandings, obligations, promises and agreements, including under the
Original Agreement (except as specifically set forth herein). Consistent with
the foregoing sentence, notwithstanding anything in the Original License to the
contrary, the Parties hereby acknowledge and agree that the Original License is
hereby terminated as of the date hereof and is of no further force or effect and
that all provisions of the Original License, including those that expressly or
implicitly survive termination, are hereby superseded by this Agreement
effective as of the date hereof.  No modification or amendment hereof shall be
valid or binding on the parties unless made in writing and duly executed by the
parties.

 


12.3                        NOTICES AND COMMUNICATIONS


 

Any notice or any other communication required or permitted to be given to a
party pursuant hereto shall be sufficiently given if delivered personally or by
facsimile or express courier service (expenses prepaid) to the address set forth
below:

 

AnorMED:                                     AnorMED Corporation

 

c/o Genzyme Corporation

 

500 Kendall Street, Cambridge, MA 02142

 

Attn:  General Counsel

 

Callisto:                                                     Callisto
Pharmaceuticals, Inc.

 

420 Lexington Avenue, Suite # 1609

 

New York, NY 10170

 

Attn:  CEO

 

or to such other address as the party shall designate by written notice given to
the other party.  All notices, information, reports and other communications in
connection with this Agreement shall be in English.

 


12.4                        SEVERABILITY


 

If any provision of this Agreement shall be held to any extent invalid or
unenforceable, such provision shall be deemed amended to conform to applicable
laws and to accomplish the intentions of the parties.

 


12.5                        WAIVERS


 

No waivers of any right under this Agreement shall be deemed effective unless
contained in a writing signed by the party charged with such waiver, and no
waiver of any right arising

 

--------------------------------------------------------------------------------

 

from any breach or failure to perform shall be deemed to be a waiver of any
future right or of any other right arising under this Agreement.

 


12.6        COUNTERPARTS


 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 


12.7        REVIEW OF AGREEMENT


 

This Agreement has been submitted to the scrutiny of both parties and their
counsel and shall be given a fair and reasonable interpretation in accordance
with the words hereof, without consideration or weight being given to its being
drafted by or for one of the parties.

 


12.8        PAYMENTS


 

All payments due under this Agreement shall be paid in United States dollars and
made by wire transfer.  Any payments that are overdue shall be charged interest
at the rate of one percent (1%) per month.

 


12.9        COMPLIANCE WITH LAW; EXPORT REGULATIONS


 

In the performance of this Agreement, each party shall comply with all laws,
regulations, rules, orders, and other requirements, now or hereafter in effect,
of governmental authorities having jurisdiction.  This Agreement is subject to
restrictions concerning the export of information and materials that may be
imposed by a government.  Accordingly, Callisto agrees that it will not export,
directly or indirectly, any information or materials acquired under this
Agreement or any products utilizing any such information or materials to any
country for which a government or any agency thereof at the time of export
requires an export license or other governmental approval, without first
obtaining the written consent to do so from the appropriate agency of the
government when required by an applicable statute or regulation.

 


12.10      INDEPENDENT CONTRACTORS


 

The parties are and shall be independent contractors.  The relationship between
the parties created by this Agreement shall not constitute a partnership, joint
venture or agency.  Neither party shall have the authority to make any
statements, representations or commitments of any kind, or to take any action,
that shall be binding on the other party.

 


12.11      NONSOLICITATION


 

During the first three (3) years after the date of this Agreement, Callisto
shall not solicit or seek to induce any employee of or consultant to AnorMED to
terminate his or her relationship with AnorMED and to seek employment or an
independent consulting relationship with Callisto or any of its Affiliates or
sublicensees.

 

--------------------------------------------------------------------------------



 


12.12      GOVERNING LAW


 

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, United States (regardless of its or any other
state’s choice of law provisions).

 


12.13      JURISDICTION AND VENUE


 

 To the fullest extent permitted by Applicable Law, any action or proceeding
relating in any way to this Agreement may only be brought and enforced in the
state or federal courts located in the City of Boston, State of Massachusetts,
United States, to the extent subject matter jurisdiction exists therefore, and
the Parties irrevocably submit to the jurisdiction of such courts in respect of
any such action or proceeding.  The Parties irrevocably waive, to the fullest
extent permitted by Applicable Law, any objection that they may now or hereafter
have to the laying of venue of any such action or proceeding in such courts or
any claim that any such action or proceeding brought in any such court has been
brought in any inconvenient forum.  Any judgment may be entered in any court
having jurisdiction thereof.

 


12.14      FORCE MAJEURE


 

Either party shall be excused from performance under this Agreement to the
extent such performance is prevented because of government action or inaction,
war, act of terrorism, fire explosion, flood, strike, peril of the sea, lockout,
embargo, act of God, or any other cause beyond the control and without the fault
or negligence of the party claiming the force majeure event; provided that the
party claiming the force majeure event has exerted all reasonable efforts to
avoid or remedy such force majeure event.  The excuse for performance shall
continue as long as the force majeure event continues.  Upon the cessation of
the force majeure event, the party claiming the force majeure shall promptly
resume performance under this Agreement.

 

*         *         *         *         *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

ANORMED INC.

 

 

 

 

 

By:

/s/ Michael S. Wyzga

 

Name:

Michael S. Wzyga

 

Its:

EVP & CFO

 

 

 

CALLISTO PHARMACEUTICALS INC.

 

 

 

 

 

By:

/s/ Gary S. Jacob

 

Name:

Gary S. Jacob

 

Its:

CEO

 

--------------------------------------------------------------------------------
